                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CHELSEA ALEXANDRA NORTON,                        §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §
                                                            Case No. 2:18-cv-0352-JRG-RSP
                                                 §
COMMISSIONER, SOCIAL SECURITY                    §
ADMINISTRATION,                                  §
                                                 §
               Defendant.                        §

                                   MEMORANDUM ORDER

       Currently before the Court is Plaintiff’s Petition and Brief for Award of Attorney’s Fees

Under the Equal Access to Justice Act (Dkt. No. 18), filed by Petitioner on December 19, 2019.

The motion seeks compensation for 22.7 hours at the adjusted statutory rates permitted by the Act

for 2018 and 2019, for a total of $4,545.16, inclusive of costs. The Commissioner does not oppose

the requested award of fees and costs. (Dkt. No. 19).

       The Equal Access to Justice Act (EAJA), 28 U.S.C. §2412, allows a prevailing party in

litigation against the United States, including a petitioner for Social Security benefits, to recover

his attorney’s fees “unless the court finds that the position of the United States was substantially

justified or that special circumstances make an award unjust.” Id. at §2412 (d)(1)(a). The Supreme

Court has explained that “EAJA fees are determined not by a percent of the amount recovered, but

by the ‘time expended’ and the attorney’s ‘hourly rate,’” which is currently capped at $201.80 per

hour. Gisbrecht v. Barnhart, 535 U.S. 789, 794, 122 S.Ct. 1817, 152 L.Ed.2d 996 (2002). See

generally, Murkeldove v. Astrue, 635 F.3d 784, 789 (5th Cir. 2011). The Commissioner does not

contend, nor does the Court find, that the position of the government was substantially justified or




                                                 1
.




that any special circumstances exist rendering an award unjust. The Court finds that Petitioner’s

requested fee is appropriate.

          Accordingly, IT IS ORDERED that Defendant will pay Petitioner $4,545.16 in EAJA fees,

which includes any costs. In accordance with the Supreme Court’s decision in Astrue v. Ratliff,

130 S.Ct. 2521 (2010), this award will be payable to Petitioner, by delivery to her counsel of

record.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 9th day of March, 2020.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                              -2-
